Citation Nr: 1508936	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a wart on the right thumb.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected gastroesophageal reflux disorder (GERD).

3.  Entitlement to service connection for right arm numbness, to include as secondary to service-connected GERD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1989 to January 2001.  The Veteran has additional service in the Arkansas Air National Guard until August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a wart on the right thumb, a respiratory condition/sleep apnea, and right arm numbness.  

In November 2012, the Board, in pertinent part, remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the November 2012 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for right arm numbness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran does not have a current right thumb disability manifested by warts.  

2.  The Veteran has a current diagnosis of obstructive sleep apnea; the evidence of record does not establish that the Veteran has any other current respiratory disability.  

3.  The Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service; the Veteran's sleep apnea is not etiologically related to active service.   

4.  The evidence of record does not establish that the Veteran's sleep apnea is etiologically related to service-connected GERD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thumb wart are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for obstructive sleep apnea, to include as secondary to service-connected GERD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in November 2007, prior to the initial adjudication of the claims in May 2008.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The November 2007 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

As mentioned above, the Board previously remanded the claims on appeal in November 2012 for additional development.  Specifically, as the Veteran contended that service treatment records were incomplete, the Board requested that the Appeals Management Center (AMC) obtain additional service records, including treatment records from the Arkansas Air National Guard, and associate them with the Veteran's claims file.  In accordance with the November 2012 Board remand, the AMC made requests to the VA Records Management Center and the Adjutant General of Arkansas for additional records.  In December 2012, the VA Records Management Center responded that they were unable to locate any additional service treatment records for the Veteran.  In January 2013, the Arkansas Adjutant General's office responded that they do not have any records of the Veteran.  When service records are missing, there is a heightened duty on the Board to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the claims file contains service treatment records from February 1988 (a pre-service physical examination report) through August 2000 (a completed SF-93, Report of Medical History).  While there has not been a formal finding of unavailability, the Board acknowledges that the claims file does not contain any treatment records from the Arkansas Air National Guard.  However, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

In addition, pursuant to the November 2012 Board remand, the Veteran was scheduled for VA examinations in January 2013 to assist in determining the nature and etiology of the right thumb wart and respiratory condition/sleep apnea; however, the Veteran failed to report to these examinations.   When a claimant, without good cause, fails to report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b) (2014).  The RO received correspondence from the Veteran in January 2015 requesting that a VA examination be rescheduled because he moved to Pennsylvania.  While it is unclear whether the Veteran's request to reschedule is referring to the January 2013 VA examination, the January 2015 correspondence does not provide any indication of good cause as to why he failed to report for the scheduled VA examination.  In addition, the claims file does not otherwise contain an indication of good cause as to why the Veteran failed to report for the scheduled VA examination.  As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

As such, the RO and AMC have provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, warts and obstructive sleep apnea are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for a Right Thumb Wart - Analysis

The Veteran contends that service connection is warranted for a right thumb wart.  Specifically, the Veteran contends that he received treatment for a right thumb wart in service, and continues to experience an associated disability since leaving service.  

After a review of all the evidence of record, both lay and medical, however, the Board finds that service connection for a right thumb wart is not warranted.  Available service treatment records document treatment for a wart on the Veteran's left thumb in March and June 1998; however, there is no documented complaints of, diagnosis of, or treatment for a wart on the Veteran's right thumb.  The Board notes that service connection for a left thumb wart was granted by the RO in an August 2011 rating decision.  

As mentioned above, the Veteran contends that his service treatment records are incomplete, and complete service treatment records would reflect treatment for a right thumb wart.  However, even assuming treatment for a right thumb wart in service, the Board finds that the evidence of record does not establish that the Veteran has a current disability manifested by a wart on the right thumb.  The Veteran has submitted private medical evidence dated from August 2006 through March 2014; however, none of these records indicate a wart on the Veteran's right thumb.  In contrast, a December 2010 private dermatological treatment record indicates the presence of a wart on the Veteran's left thumb, and indicates that the Veteran reported symptoms on the left thumb began during service.  In addition, VA treatment records dated from June 2006 through January 2012 do not indicate a wart on the Veteran's right thumb; however, an October 2010 VA dermatological treatment record indicates a wart on the Veteran's left thumb, with no indication of a current wart, or a history of warts, on the right thumb.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a disability manifested by a wart on the right thumb.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a right thumb wart for which benefits are claimed.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right thumb wart, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a right thumb wart, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Service Connection for Obstructive Sleep Apnea - Analysis

The Veteran contends that service connection is warranted for obstructive sleep apnea, and has offered two theories of entitlement.  First, the Veteran contends that obstructive sleep apnea was directly incurred during active service.  Second, the Veteran contends that obstructive sleep apnea is secondary to service-connected GERD.  

The Board first finds that the Veteran has a current diagnosis of obstructive sleep apnea.  Private treatment records indicate that the Veteran was first diagnosed with sleep apnea in November 2007.  In addition, VA treatment records as of March 2014 reflect current treatment for mild obstructive sleep apnea.  

The Board notes that the Veteran's original claim for compensation, submitted in October 2007, was broadly stated as service connection for a "respiratory/breathing condition."  In a subsequent statement, dated in November 2007, the Veteran indicated that "In support of my Breathing/respiratory condition claim, I have attached medical evidence showing a current diagnosis of Sleep Apnea."  Thereafter, the Veteran's claim has been developed as entitlement to service connection for obstructive sleep apnea.  However, in a February 2009 statement, the Veteran's representative contended that the claim should encompass all respiratory conditions, and not limited solely to sleep apnea.  As such, as part of the November 2012 Board remand, the Board requested the Veteran be afforded a VA respiratory examination to determine the nature, etiology, and severity of the Veteran's respiratory disability.  However, as mentioned above, the Veteran failed to attend the scheduled January 2013 VA examination, and therefore, the Board must adjudicate the claim on the evidence of record as it is currently developed.  

In this regard, the Veteran has not contended that he has a respiratory disability other than sleep apnea, nor has he presented medical evidence of a respiratory disability other than sleep apnea.  A February 2007 private treatment record indicates the Veteran presented with a post-infectious cough following travel to Colombia.  The private physician indicated that the Veteran may have underlying mild restrictive airway disease that was contributing to the Veteran's symptoms, but there is no additional assessment, diagnostic testing, or treatment.  VA treatment records from January 2015 indicate that the Veteran has seasonal allergies, but there is no indication, nor contention, that his allergies are related to service.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran's sole respiratory disability is obstructive sleep apnea.  

After a review of all the evidence of record, lay and medical, however, the Board finds that the weight of the evidence demonstrates that obstructive sleep apnea was not incurred in service.  In this regard, the Board finds that the Veteran did not sustain an injury or disease, which can be related to sleep apnea in service.

In the October 2007 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran indicated that he received treatment for a respiratory condition while in service, and said treatment should be noted in his service treatment records.  However, the Veteran's service treatment records are silent for complaints of, a diagnosis of, or treatment for sleep apnea, as well as any complaints of symptoms of sleep apnea, such as sleep disturbances, snoring, or daytime drowsiness.  Service treatment records, however, do contain documented treatment for tonsillitis (July 1990), sinusitis (April 1991), an upper respiratory infection (May 1994, October 1996), and a viral syndrome (January 1997).  As discussed above, however, there is no evidence of a current respiratory disability other than sleep apnea.  The only notation of a sleep disturbance contained in the service treatment records is a March 1994 service emergency department record that indicates the Veteran was experiencing sleep deprivation due to severe low back pain.  While the Veteran contends that the claims file may not contain all of his treatment records, the Veteran has not specifically contended that he experienced symptoms of sleep apnea, or received treatment for sleep apnea, during active service or during his service with the Arkansas Air National Guard.  

A November 2007 private treatment record provides the first diagnosis of sleep apnea contained in the record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  While VA and private treatment records note a diagnosis of, and treatment for, obstructive sleep apnea, such records do not relate the current diagnosis of obstructive sleep apnea to any injury, disease, or event in service; that is, the medical evidence of record does not provide a nexus between the current sleep apnea and the Veteran's active service.  

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of a diagnosed disorder as complex as sleep apnea, which requires medical expertise and specific clinical testing in the form of a sleep study by a trained professional other than the sleeping subject being studied and diagnosed.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Thus, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between the current sleep apnea and the Veteran's service, the Board finds that the Veteran's obstructive sleep apnea is not directly related to service.  

Regarding a secondary theory of entitlement, the Veteran contends that service connection for obstructive sleep apnea is warranted as secondary to service-connected GERD.  As stated above, to prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  The Veteran was granted service connection for GERD in the same May 2008 rating decision that gave rise to this appeal.  

As the evidence discussed above indicates the Veteran has a current obstructive sleep apnea disability, the remaining question is whether competent evidence demonstrates a connection between the Veteran's GERD and his obstructive sleep apnea.  In support of a causal relationship, the Veteran submitted VA and private treatment records, lay statements, and a prior case adjudicated by the Board in September 2011.  In addition, in a September 2012 statement, the Veteran's representative referenced three internet articles, which the representative contends indicate that "GERD can aggravate or even cause sleep apnea from the acid flow going into the trachea."  

After a careful review of all the evidence of record, however, the Board finds that there is no competent evidence that establishes a connection between the Veteran's GERD and his sleep apnea.  While the private and VA treatment records contained in the claims file indicate the Veteran is receiving treatment for both conditions, none of these records provide a nexus between GERD and sleep apnea.  

In contrast, private and VA treatment records indicate that symptoms related to the Veteran's gastrointestinal and orthopedic complaints have resulted in recurrent insomnia.  An April 2011 VA treatment record indicates that the Veteran had trouble sleeping due to neck and abdominal pain.  An April 2011 private chiropractic treatment record indicates that the Veteran reports chronic insomnia due to complaints of indigestion, bloating, and back pain.  Similarly, a July 2014 lay statement also indicates the Veteran experienced difficulty sleeping due to "stomach issues."  While sleep apnea and insomnia both relate to disturbances in one's sleep, sleep apnea is a specific disability manifested by "transient period[s] of cessation of breathing during sleep."  See Dorland's Illustrated Medical Dictionary 117 (32nd ed. 2012).  The fact that the Veteran has had difficulty sleeping due to symptoms attributable to GERD does not establish a causal connection between the Veteran's GERD and sleep apnea.  

The Board has also reviewed the September 2011 Board decision submitted by the Veteran that granted service connection for sleep apnea, which the Veteran suggests contains similar facts to his claim, and therefore, would lend positive support to the Veteran's claim.  However, the September 2011 Board decision determined that service connection for sleep apnea was warranted on both a direct and secondary theory of entitlement based on competent lay testimony of symptoms of sleep apnea beginning in service, and a positive nexus opinion from the veteran's physician.  As discussed above, such evidence is not present in the instant case.  Moreover, each decision by the Board is necessarily based on a review of the evidence of record in a particular claims file and, accordingly, has no precedential value toward the adjudication of appeals by other claimants, such as the present Veteran.  VA regulation clearly provides decisions of the Board are not binding as to other Veterans.  Previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to one another, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2014).  Accordingly, the September 2011 decision by the Board is entitled no probative weight in determining whether the current Veteran's sleep apnea is secondary to his GERD.  

The Board has also reviewed the internet articles referenced by the Veteran's representative.  Normally, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin, 11 Vet. App. 509.  In short, articles and treatises tend to be general in nature and to not relate to the specific facts in a given veteran's claim.  In the present case, the internet articles referenced fall into this category.  Further, while these articles, taken together, highlight that sleep apnea and GERD often coincide and that the development of one condition might predispose the development of the other, they do not establish a causal relationship between sleep apnea and GERD.  Moreover, the articles are not combined with an opinion of a medical professional.  Therefore, this evidence is not material as to the issue of whether the Veteran's sleep apnea is caused by the service-connected GERD.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for obstructive sleep apnea, to include as secondary to service-connected GERD, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for obstructive sleep apnea, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right thumb wart is denied. 

Service connection for obstructive sleep apnea, to include as secondary to service-connected GERD, is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for numbness in his right arm.  During the pendency of the appeal, the Veteran has offered four theories of entitlement to service connection.  First, in the October 2007 VA Form 21-526, the Veteran indicated that he experienced symptoms of, and received treatment for, right arm numbness while in service.  Second, in the May 2008 notice of disagreement, the Veteran indicated that right arm numbness was secondary to service-connected GERD.  Third, in a September 2012 statement, the Veteran's representative contends that the Veteran's right arm numbness is a neurological symptom associated with an undiagnosed illness or medically unexplained chronic multisymptom illness, and therefore, as the Veteran is a "Persian Gulf War Veteran," service connection should be consider under 38 C.F.R. § 3.317.  The Board acknowledged the Veteran's status as a "Gulf War Veteran" in the November 2012 decision and remand.  Finally, in May 2014, the Veteran submitted new claims for service connection for a cervical spine condition and associated cervical radiculopathy.  

As the pending claims for service connection for a cervical spine condition and associated cervical radiculopathy involve overlapping symptomatology with the current service connection claim, the Board finds these claims to be inextricably intertwined, and additional development is necessary determine the etiology and nature of the Veteran's complaints.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Additionally, the Board notes that under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claim has not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and he has not been notified of this law or regulation.  As such, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  The Veteran should then be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of all pathology pertaining to right arm numbness prior to readjudicating his appeal.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran proper VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which include the criteria required for claims based on Gulf War service under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317. 

2. Schedule the Veteran for a Gulf War examination with regard to the claim for service connection for right arm numbness.  Current VA Gulf War Examination Guidelines must be followed.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions: 

a. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's right arm numbness is a neurological symptom associated with an undiagnosed illness or medically unexplained chronic multisymptom illness?

If the opinion is that the Veteran's right arm numbness is not a neurological symptom associated with an undiagnosed illness or medically unexplained chronic multisymptom illness, the VA examiner should identify the disability manifested by right arm numbness and make the following additional opinions: 

i. Is it as least as likely as not (a 50 percent probability or greater) that the identified disability began during service or is otherwise etiologically related to active service? 

ii. Is it as least as likely as not (a 50 percent probability or greater) that the identified disability was (i) caused or (ii) aggravated (permanently worsened) by one or more of the Veteran's service-connected disabilities?

If the opinion is that the one or more of the Veteran's service-connected disabilities aggravated the identified disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions rendered.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the remaining issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


